Citation Nr: 0529520	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  05-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from June 1942 to June 
1943.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim of 
entitlement to service connection for a heart condition. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran did not have a chronic heart disorder in 
service nor was a heart disorder manifest to a compensable 
degree within one year after service. 

3.  A heart disorder was first diagnosed in May 2003.

4.  Competent medical evidence of record indicates that the 
veteran's current heart disorder is not related to service or 
to his service-connected psychoneurosis on the basis of 
review of the evidence contained in the claims folder as well 
as examination of the veteran. 


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a heart 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of an April 2004 letter by 
the RO, a rating decision dated in July 2004, and a statement 
of the case (SOC) issued in June 2005.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the letter 
by the RO provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The April 2004 
letter was also provided prior to the initial adjudication of 
his claim in July 2004.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  In addition, a VA examiner reviewed the 
claims file and examined the veteran before offering an 
opinion concerning the likelihood of a relationship between 
the veteran's heart condition and service.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 




II.  Merits of the Claim

The veteran is seeking service connection for a heart disorder.  
He claims that this disorder had its onset during his period of 
active military service after he was treated for meningitis.  He 
also claims that his heart disorder is secondary to his service-
connected pyschoneurosis.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against the 
veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R.       § 
3.303(a).  In addition, certain chronic diseases such as 
hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree (10 percent) within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In addition, a disability which is proximately due to or results 
from another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In this case, the veteran's service medical records show that he 
was hospitalized from July 23, 1942, to September 23, 1942, for 
meningitis, cerebrospinal, epidemic, acute.  It was during this 
admission that tachycardia was first noted.  However, an EKG was 
normal.

He was hospitalized again from October 1, 1942, to October 20, 
1942, and from November 1, 1942, to November 11, 1942, when he 
was diagnosed with tachycardia, simple, post-meningitis.  When 
hospitalized from December 7, 1942, to February 21, 1943, the 
veteran was diagnosed with myocarditis and tachycardia, simple 
(sinus), both said to be secondary to his meningitis.  He was 
then transferred to O'Reilly General Hospital, where he remained 
under observation until his discharge on June 16, 1943.  An EEG 
report dated during this period noted that findings pointed to a 
disturbed cortical function which was reportedly compatible with 
residuals of severe meningitis (meningoencephalitis?).  In the 
final summary, however, a physical examination of the heart was 
normal.  The Chief of Medical Service provided the following 
opinion in June 1943:

Obviously, this soldier is suffering, not from the 
effects of meningitis, but from his own peculiar 
reaction to the disease.  Therefore, I see no 
reason to consider this soldier's condition 
permanently aggravated as provided in the 
regulations because of the fact that after less 
than one months service here lighted up [sic] in an 
acute infection it is but his own personality 
reaction.

The final diagnosis was psychoneurosis, anxiety type, 
manifested by intermittent tachycardia, tremulousness, 
increased sweating, precordial aching, and a history of 
prior anxiety, fainting attacks, sleep walking, and 
periods of a psychasthenic nature at the age of 16-17 
years.  It was found that the disorder existed prior to 
service, and the transfer diagnosis of myocarditis 
secondary to meningococcemia and simple tachycardia 
secondary thereto was not concurred in.  

At a VA examination in October 1943, it was noted that no 
disease, surgical nor orthopedic, was found.  The diagnosis was 
psychoneurosis, neurasthemia, mild.  

In a November 1943 rating decision, the RO granted service 
connection and assigned a 10 percent disability rating for 
psychoneurosis, neurasthenia, competent.  This disability rating 
was eventually increased to 30 percent. 

In an August 1944 letter, F.J., M.D., indicated that a physical 
examination of the veteran revealed him to be a nervous type and 
that he also has tachycardia, with a pulse of 130 beats per 
minute.  

A July 1945 VA examination report noted that the veteran 
presented with no evidence of organic cardiac pathology at this 
time, either on physical examination, EKG, or chest plate.  It 
was noted that the "transitory electrocardiographic changes 
noted during his hospitalization while still in service being 
explainable very readily on the basis of the sinus tachycardia 
present as changes which frequently appear normally whenever a 
patient is suffering from a sinus tachycardia.  There symptoms 
referable to the CR system at the present time are sufficiently 
distinct [to] warrant the diagnosis of neurocirculatory asthenia 
although they are merely part of the larger diagnosis of 
psychoneurosis, mixed type[,] which diagnosis has already been 
given him by the neuropsychiatrist." 

At a VA examination in December 1952, the veteran complained of 
chest pain and feeling worn out all the time.  A EKG report noted 
"a high amplitude 10 per second alpha rhythm.  Throughout the 
record there are episodes of bursts of 5-6 per second moderate 
amplitude wavers.  Occasionally slower low amplitude 2-4 per 
second appear bi-temporally.  Throughout the right hemisphere is 
slightly more unstable than the left."  The diagnostic 
impression was "The presence of synchronously slow wave 
discharges indicates non-specific disturbance of function 
involving the pace-maker mechanisms.  There are no cortical 
localizing signs."  The examiner concluded with a diagnosis of 
psychoneurosis, mixed type, asthenic and psychogenic 
cardiovascular reactions.  

In a November 1956 letter, R.G., M.D., noted that the veteran had 
been having bouts of nervousness and tachycardia (with rates up 
to 140 per minute) since his bout of meningitis in July 1942.  
Dr. R.G. also noted that these bouts were accompanied by vertigo, 
weakness, and dyspnea, and would last from two to seven days.

When examined by VA in February 1957 and December 1957, the 
veteran reported nervousness and a rapid heartbeat.  The February 
1957 examination report includes a diagnosis of sinus tachycardia 
apparently based on medical tests including EKGs that were 
already of record, while the December 1957 examination report 
lists diagnoses of psychoneurotic disorder, anxiety reaction with 
actual physical involvements. 

In May 2003, the veteran was diagnosed with atrial fibrillation 
and congestive heart failure.  A stress myocardial perfusion 
study performed in May 2003 revealed that the veteran exercised 
for four minutes and 41 seconds, achieving a METS level of 7.0 
and 138% target heart rate.  There was no chest pain and no 
ischemic EKG changes.  The study was otherwise normal.  An EKG 
report dated in June 2003 revealed atrial fibrillation with 
ventricular response of 85 bets per minute.  The veteran 
underwent a cardioversion in June 2003 which was initially 
successful.  After about two or three days, however, he reverted 
back to atrial fibrillation.  

At a May 2004 VA examination, the veteran related his atrial 
fibrillation to active duty service because of his history of 
sinus tachycardia.  Following an examination and a review of the 
claims file, the examiner concluded with a diagnosis of chronic 
atrial fibrillation, currently stable.  The examiner stated that 
the veteran was relating atrial fibrillation possibly to active 
service because of a history of sinus tachycardia documented in 
the records.  The examiner noted that there were notes 
documenting tachycardia per private sector physicians which 
however, was noted to be related to the veteran's history of 
neurosis and anxiety.  The examiner noted that the veteran never 
actually received any specific treatment for cardiac arrhythmia 
or tachycardia.  Moreover, after 1952 there were no records 
indicating a history of or treatment for tachycardia or other 
cardiac arrhythmias until May 2003.  Therefore, the examiner 
stated that, "It seems reasonable to assume[,] in my opinion, 
that atrial fibrillation is not as likely as not related to 
active duty service time or his service-connected condition of 
neurosis with tachycardia."

In a December 2004 letter, Q.E., M.D., indicated that the veteran 
had been seen at his clinic since November 2004 and that after 
reading through his records and examining the veteran, the 
veteran's heart condition is at least as likely as not secondary 
to his service-connected psychoneurosis.  

After carefully considering the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
heart disorder.  The Board points out that a chronic heart 
disorder was not present either in service or during the one 
year presumptive period after service.  The service medical 
records show that myocarditis and tachycardia were identified 
after being diagnosed with meningitis.  Myocarditis is 
inflammation of the muscular walls of the heart.  Tachycardia 
is excessive rapidity in the action of the heart. (usually a 
heart rate above 100 beats per minute).  Dorland's 
Illustrated Medical Dictionary 1089, 1659 (27th ed. 1994).  

Notably, service records indicate that the initial diagnosis 
of myocarditis was not concurred in on later service 
examination and testing, although sinus tachycardia was noted 
in subsequent inservice evaluations.  Further, service 
records and well as records generated close in time to the 
veteran's service discharge indicate that the sinus 
tachycardia was thought to be neurocirculatory in nature as 
opposed to having a cardiovascular basis, and related to a 
history of neurosis and anxiety.  The May 2004 VA examiner 
found it notable that the veteran did not receive any 
evaluation or treatment for cardiac arrhythmia or tachycardia 
after 1952, and noted that even prior to 1952, the prior 
episodes of tachycardia were apparently not significant 
enough to warrant regular treatment.  The Board emphasizes 
that the rule regarding chronicity does not mean that any 
abnormality of heart action or heart sounds in service will 
permit service connection for heart disease.  For the showing 
of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity as distinguished from merely isolated findings 
or a diagnosis including the work "chronic.  38 C.F.R. 
§ 3.303(b).  Thus, a chronic heart disorder was not 
identified in service. 

Tachycardia was also noted shortly after the veteran's 
separation active duty, with no evidence of heart disease 
until many years after service.  In August 1944, Dr. F.J. 
noted that the veteran had tachycardia, with 130 beats per 
minute.  However, Dr. F.J. did not attribute this finding a 
heart disorder.  Moreover, the VA examiner in July 1945 noted 
that there was no evidence of any organic cardiac pathology, 
either on physical examination, EKG, or chest plate.  The 
examiner noted that the veteran's transitory 
electrocardiographic changes in service were normal for one 
suffering from sinus tachycardia.  The December 1952 VA 
examination report also lists a diagnosis of psychoneurosis, 
mixed type, asthenic and psychogenic cardiovascular 
reactions.  

It was not until May 2003, approximately 60 years after the 
veteran's separation from active duty, that he was first 
diagnosed with atrial fibrillation and congestive heart 
failure.  The only medical evidence in support of his claim 
is the Dr. Q.E.'s opinion in which he stated that veteran's 
heart condition is at least as likely as not secondary to his 
service-connected psychoneurosis.  However, this opinion is 
an insufficient medical nexus opinion for several reasons.  

First, Dr. Q.E. provided no rationale to support his opinion 
that the veteran's current heart disorder is related to his 
service-connected psychoneurosis.  He simply states that the 
two are related without providing any explanation of the 
medical principles or rationale supporting his conclusion.  
Second, although Dr. Q.E. indicated that he based his opinion 
on a "review of the history and the records," there is no 
indication that Dr. Q.E. actually reviewed the veteran's 
claims file, including the service medical records.  It is 
unclear as to whether he is referencing the clinic records 
dated from November 2004 only.  Dr. Q.E. makes no specific 
reference to service records and the findings contained 
therein, or to any records dated prior to November 2004.  In 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  Thus, Dr. 
Q.E.'s opinion is of little probative value.

In contrast, the VA examiner in May 2004 did review the 
veteran's claims file, including the service medical records, 
before determining that the veteran's heart disorder is not 
related to service or to his service-connected condition of 
neurosis with tachycardia.  The examiner also provided sound 
rationale to support his opinion, citing to specific medical 
records contained in the claims file.  The Board thus places 
greater probative value on this opinion.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

The Board has also considered the veteran's own statements in 
support of his claim.  However, the Board notes that where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the diagnosis or etiology of a heart disorder, his 
lay statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a heart disorder.  The Board has reached this 
decision based on a careful review of the entire evidence of 
record, with significant weight accorded to the opinion 
provided by a VA examiner.  Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  Since the preponderance of the evidence 
is against the veteran's claim, the doctrine of reasonable 
doubt does not apply.  See 38 U.S.C.A. § 5107(b).  Hence, the 
appeal is denied.


ORDER

The claim of entitlement to service connection for a heart 
disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


